In The
                                 Court of Appeals
                        Seventh District of Texas at Amarillo
                                 ________________________

                                      No. 07-18-00428-CR
                                 ________________________

                           FRANCISCO LIRA LOPEZ, APPELLANT

                                                V.

                             THE STATE OF TEXAS, APPELLEE



                             On Appeal from the 242nd District Court
                                      Hale County, Texas
                 Trial Court No. B19596-1401; Honorable Kregg Hukill, Presiding


                                         January 25, 2019

                              ABATEMENT AND REMAND
                       Before CAMPBELL and PIRTLE and PARKER, JJ.


      Appellant, Francisco Lira Lopez, appeals his conviction for the offense of assault

of a public servant.1 At the time of trial, Appellant was represented by Terry McEachern.

The clerk’s record filed in this cause shows Appellant’s attorney on appeal to be “Terry

McEachern/Deceased.” Because the clerk’s record further shows that Mr. McEachern


      1   See TEX. PENAL CODE ANN. § 22.01 (West Supp. 2018).
was court-appointed, this court deems it appropriate to abate and remand this matter to

the trial court for the appointment of substitute counsel.


       Accordingly, we abate this appeal and remand the cause to the 242nd District

Court of Hale County for further proceedings. Upon remand, the trial court shall determine

the following:

       1.        whether Appellant desires to prosecute the appeal;

       2.        whether Appellant is indigent;

       3.        whether new counsel should be appointed; and

       4.        whether Appellant is entitled to have the reporter’s record furnished without
                 charge.


       If it is determined that appellant desires to proceed with the appeal and is indigent,

the trial court shall appoint him new counsel. The name, address, email address, state

bar number, and telephone number of the newly-appointed counsel shall be provided to

this court by a supplemental clerk’s record to be filed by February 25, 2019. If it should

be determined that Appellant is not indigent and not entitled to the appointment of new

counsel, the trial court shall enter an order to that effect and provide it to this court by a

supplemental clerk’s record to be filed by February 25, 2019. The supplemental clerk’s

record shall also include the trial court’s certification of Appellant’s right of appeal. See

TEX. R. APP. P. 25.2(a)(2), (d); 34.5(c). Should further time be needed to perform these

tasks, then same must be requested before February 15, 2019.

       It is so ordered.

                                                                  Per Curiam

Do not publish.


                                                  2